DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to US 62/878,524, filed on 7/25/2019.

Response to Amendment
The amendment filed on 11/10/2022 has been entered. Amendment of claims 67, 73, 78, 80, 98 and addition of new claims 132-136 is acknowledged.
Claims 67-99 and 132-136 are pending. Claims 68-72, 74-77, 79, 81-97, and 99 are withdrawn. Claims 67, 73, 78, 80, 98, and 132-136 are examined.

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection of claims 67 and 98 under 35 U.S.C. 103 over Posillico in view of Montsko on the grounds that neither Posillico nor Montsko disclose measuring one of the non-pregnancy metabolites recited in claim 67 (Applicant’s arguments, Rejections under 35 USC §103, page 7).
Applicant traverses the rejection of claims 78 and 80 under 35 U.S.C. 103 over Posillico in view of Montsko, Reiter, Hendrikx, and Adams. Applicant argued that indole (claim 78) and skatole (claim 80) are non-pregnancy markers and thus the combination of the prior art references (Reiter, Hendrikx, and Adams) teach away from measuring skatole and indole as non-pregnancy metabolites (Applicant’s arguments, final sentence of page 8). 
Applicant’s arguments are not commensurate in scope with independent claim 67, which encompasses many other non-pregnancy metabolites besides indole and skatole. 
Applicant’s amendment necessitated new grounds for rejection.
Applicant traverses the rejection of claims 67, 73, 78, 80, 98, and 132-136 under 35 U.S.C. 101 on the grounds that the step “initiating embryo transfer” recited in claim 67 integrates the invention into a practical application (Applicant’s arguments page 7, Rejection under 35 USC § 101). However, the abstract idea recited in step c) of claim 67 (“comparing the amount of the one or more non-pregnancy metabolites and the amount of the one or more pregnancy metabolites”) is only generally linked to the concept of embryo implantation success. Claim 67 does not recite how the abstract idea of a comparison of the amounts of pregnancy and non-pregnancy metabolites relates to the act of initiating embryo transfer and hence the step of “initiating embryo transfer” does not provide a meaningful limitation of the abstract idea recited in step c).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 67, 73, 78, 80, 98, and 132-136 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “comparing the amount of the one or more non-pregnancy metabolites and the amount of the one or more pregnancy metabolites;” wherein “comparing” is categorized as mathematical concept, or more broadly as an abstract idea. This judicial exception is not integrated into a practical application because the abstract idea is generically linked to the success of embryo implantation, which is not a meaningful limitation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring the amounts of metabolites in embryo culture media is not an inventive concept.
Claims 67, 73, 78, 80, 98, and 132-136 are directed to a process, which is one of the four statutory categories. However, step c) of claim 67 recites “comparing the amount of the one or more non-pregnancy metabolites and the amount of the one or more pregnancy metabolites” which is categorized as mathematical concept, or more broadly as an abstract idea. Besides the abstract idea, claim 67 also recites in step b) i) “measuring from the sample an amount one or more pregnancy metabolites associated with a low probability of implantation success” and in step b) ii) “measuring from the sample an amount one or more pregnancy metabolites associated with a high probability of implantation success.” Claim 67 also recites “initiating embryo transfer” (step d) of claim 67). The limitations recited in step b) i) and ii) and step d) do not integrate the judicial exception of the abstract idea recited in step c) into a practical application. The abstract idea of step c) is only generally linked to the concept of embryo implantation success. The claim does not recite how the comparison of the amounts of pregnancy and non-pregnancy metabolites relates to the act of initiating embryo transfer and hence the step of “initiating embryo transfer” does not provide a meaningful limitation of the abstract idea recited in step c).  Furthermore, claim 67 as a whole does not amount to significantly more than the judicial exception of an abstract idea. The concept of measuring metabolites in a sample of culture media in which an embryo has been cultured in vitro is well-understood, routine, and conventional (for examples, see WO 2011/008932, EP 2975402, and Montsko et al. cited in Non-Final Action mailed 8/15/2022). Similarly, claims 73, 78, 80, 98, and 132-136 which are dependent on claim 67, are rejected as failing to recite significantly more than the judicial exception of an abstract idea since. Claims 73, 78, 80, 98 each specify a non-pregnancy or pregnancy metabolite but do not further integrate the abstract idea into a practical application beyond generally linking the concept to embryo implantation success. Claim 132 recites the method of claim 67, comprising measuring more than one pregnancy metabolite and more than one non-pregnancy metabolite. Claim 133 recites a list of pregnancy metabolites and non-pregnancy metabolites, all of which are measured. Claim 134 recites that the measuring steps comprise a mass spectrometry (MS)-based approach. Claim 135 recites a list of mass spectrometry approaches that can be used for the measurement of metabolites. Claim 136 recites that the embryo has been cultured in vitro for 0.05 to 8 days.
The measurement of specific pregnancy and non-pregnancy embryo culture media metabolites by mass spectrometry does not constitute an inventive concept as embryo metabolomics as a predictor of implantation success is well-understood, routine, and conventional as discussed above. Although others have not identified the specific pregnancy and non-pregnancy metabolites from the mass spectrometry chromatograms, it is known in the art of mass spectrometry that each metabolite will have its own signature chromatogram with a characteristic mass-to-charge ratio (m/z) and retention time (see Sargent, Guide to achieving reliable quantitative LC-MS measurements, RSC Analytical Methods Committee, 2013; page 1, Introduction, paragraph 2). Therefore, as others have identified specific m/z ranges that are predicative of implantation success (see Abstract of Iles et al., Journal of Assisted Reproduction and Genetics, 2019, Vol. 36, pages 1153–1160), the measurement of the specific groupings of non-pregnancy and pregnancy metabolites does not constitute an inventive concept over the prior art.  Likewise, the specific techniques recited in claim 135 do not constitute an inventive concept because many techniques are already known to be equivalent in the art for the purpose of metabolomic profiling of spent embryonic media (see Table 1, page 588 of Rødgaard et al., Reproductive BioMedicine Online, 2015. Vol. 31, pages 585–592). The length of time that the embryo is cultured prior to metabolomic profiling does not constitute an inventive concept as many time frames are known to be acceptable in the art. For example,  Rødgaard et al. teaches 2-7 days of cultivation (Table 1).
Therefore, claims 67, 73, 78, 80, 98, and 132-136 are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 67, 98, and 134-136 are rejected under 35 U.S.C. 103 as being unpatentable over Posillico et al. (WO 2011/008932 A1, hereafter Posillico; cited in Non-Final Action mailed 8/15/2022) in view of Montsko et al. (EP 2975402 A1, hereafter Montsko; cited in Non-Final Action mailed 8/15/2022) and Mohammadi et al. (Journal of Pharmaceutical and Biomedical Analysis, Vol. 145, 2017, pp. 331–338; hereafter Mohammadi).
Pertaining to claim 67, Posillico teaches methods that “generally comprise steps of providing a sample of culture media in which an embryo has been cultured in vitro, measuring in the sample of culture media, amount of one or more markers for embryo outcome, and characterizing, on the basis of amount of the one or more markers, whether the embryo is likely to have a positive outcome” (Abstract). Posillico defines a marker as a metabolite that is measured to provide information about an outcome of interest (page 2, paragraph 7). Posillico specifies that a positive outcome can signify the “likelihood of implantation” (paragraph 61, line 2). 
Pertaining to claim 98, Posillico teaches that “In certain embodiments, the one or more markers comprise a compound selected from the group consisting of 4-methyl-2-oxopentanoate, glycylglutamate, p-cresol sulfate, phenylalanine, tryptophan, valine, and combinations thereof” (Abstract).
Posillico does not teach that the amount of at least one of the non-pregnancy metabolites in the sample of culture media is associated with a low probability of embryo implantation success.
Montsko teaches an in vitro method for non-invasive embryo viability assessment “comprising a) providing a test sample of an embryo culture medium to obtain a test sample; b) providing a sample of a control culture medium without the embryo to obtain a control sample; both the embryo culture medium and the control culture medium comprising haptoglobin, c) detecting the level of a fragment of haptoglobin in the test sample and in the control sample; wherein a higher level of said haptoglobin fragment in the test sample as compared to the control sample is indicative of an embryo in the embryo culture medium, said embryo having a limited chance for or being inappropriate for resulting in successful pregnancy” (paragraph 12). Montsko further teaches that “The goal therefore is to find reliable morphological and/or biochemical markers to assess the embryo without doing any harm to it and predict the implantation potential” (paragraph 4, lines 1-2). 
Neither Posillico or Montsko teach that the non-pregnancy metabolite is selected from the recited non-pregnancy metabolites in the instant claim 67, which include naphthalen-2-amine, 8-hydroxyquinoline, and others. 
Mohammadi teaches that naphthalen-2-amine, which is a synonym for 2-naphthylamine, is a tobacco-specific nitrosamine (page 332, column 2, paragraph 1) that is toxic (Abstract) and carcinogenic (page 331, Introduction, paragraph 1). Furthermore, Mohammadi teaches that naphthalen-2-amine is detected in smoking human placental tissue (page 333, Table 1, and page 337, column 2, 4. Conclusion).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the instant application to modify the method of Posillico to include metabolites that indicate embryos having a low probability of implantation success, as demonstrated by Montsko. This method would be considered an improvement over the method of Posillico because the inclusion of metabolites that predict a low probability of embryo implantation success in addition to those that predict a high probability of embryo implantation success would have been reasonably expected to improve the prediction accuracy of implantation success. Furthermore, one of ordinary skill would have had a reasonable expectation of success in substituting naphthalen-2-amine for the non-pregnancy metabolite haptoglobin taught by Monsko, given that the compound was known to be toxic, as taught by Mohammadi. One of ordinary skill would have recognized that a toxic compound would likely be toxic to the embryo and therefore negatively impact implantation success. 
Pertaining to claims 134-135, Posillico teaches that the compounds (metabolites) present in the media samples “may be separated by chromatography and then identified by mass spectroscopy (e.g., GC-MS or LC-MS, including tandem MS techniques)" (page 8, paragraph 39). Furthermore, Posillico teaches that the amount of the compounds is measured (page 8, paragraph 41). 
Pertaining to claim 136, Posillico teaches obtaining culture media samples after an embryo has been cultured in vitro for 3 days (paragraph 65), which falls within the claimed range of 0.05 to 8 days. Therefore, a prima facie case of obviousness exists. See MPEP 2144.05. 

Claim 132 is rejected under 35 U.S.C. 103 as being unpatentable over Posillico, Montsko, and Mohammadi as applied to claims 67, 98, and 134-136 above, further in view of Wu et al. (Chin J Public Health, 2010, Vol. 26, No. 8).
See discussion of Posillico, Montsko, and Mohammadi above.  Although Posillico teaches the measurement of one or more markers (metabolites) and specifically lists both phenylalanine and tryptophan as markers of a positive outcome such as likelihood of implantation, Posillico does not teach measurement of one or more non-pregnancy metabolites. Although Montsko teaches measurement of a non-pregnancy marker and Mohammadi teaches the toxicity of naphthalen-2-amine, neither Montsko nor Mohammadi teach the measurement of more than one non-pregnancy marker.
Wu teaches the toxicity of 8-hydroquinoline on the embryos of fish (Abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the toxic 8-hydroquinoline taught by Wu with the method of Posillico modified by Montsko and Mohammadi. One of ordinary skill would have had a reasonable expectation of success that the measurement of a compound with known toxicity to fish embryos would likely have been associated with a low probability of embryo implantation success. One of ordinary skill would have been motivated to combine the measurement of multiple potentially embryotoxic compounds in order to more accurately predict embryo survival and subsequent implantation success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657